DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending and have been considered on the merits.

Claim Objections
Claim 4 is objected to because of the following informalities:  Currently the fourth claim is labeled as “5”.  It should be relabeled as “4”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 is indefinite in its recitation of “wherein the amount the ethanol produced when the engineered bacterium is in the stationary phase is significantly greater than the amount of ethanol produced during the stationary phase by a Lactobacillus casei bacterium cultured on a substantially similar substrate for the same amount of time” because the metes and bounds of “significantly greater” with respect to ethanol production and “substantially similar substrate” are not apparent.  The same issues apply to Claims 17 and 18.  Claim 20 is rejected due to its dependency upon Claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 4-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hespell et al. (US Patent No. 6,280,986) in view of Gold et al. (Current Microbiology, 33: 256-260, 1996), Cai et al.-2009 (Genome Biology and Evolution, 1: 239-257, 2009), and Cai et al.-2007 (Microbiology, 153: 2655-2665, 2007); and Lee (US Publication No. 2010/0330639) or Schmitz et al. (US Publication No. 2006/0117401).
Hespell et al. describe recombinant bacteria which are transformed with heterologous DNA coding for alcohol dehydrogenase and pyruvate decarboxylase, and which produce ethanol (abstract).  The bacteria also have mutations which inactivate lactate dehydrogenase and pyruvate formate lyase (column 3, lines 34-50).  The alcohol dehydrogenase and pyruvate decarboxylase II genes are derived from Zymomonas mobilis and are included in a vector which includes the PET operon.  A variety of promoters may be used to direct expression of the alcohol dehydrogenase and pyruvate decarboxylase genes (column 5, lines 9-26).  Bacteria suitable for use include those described in US Patent No. 5,842,846 (column 5, lines 32-34), whose contents have been incorporated by reference into Hespell et al. (column 2, lines 64-66); the suitable bacteria include those of the genus Lactobacillus, although Lactobacillus casei is not explicitly mentioned (US Patent No. 5,842,846 at column 9, lines 48-59).  Hespell et al. also do not explicitly describe the L-lactate dehydrogenase 1 gene, L-lactate dehydrogenase 2 gene, D-lactate dehydrogenase gene, or particular promoters from Lactobacillus casei including a GroEL or DnaK promoter from Lactobacillus casei.  With respect to Claim 8, optimization of codons from exogenous genes for host cell compatibility is a well-known technique in recombinant DNA technology.
Gold et al. describe engineering Lactobacillus casei strain 686 by incorporating pyruvate decarboxylase and alcohol dehydrogenase genes, which resulted in increased ethanol production (abstract; Table 2).  The pyruvate decarboxylase and alcohol dehydrogenase genes were derived from Zymomonas mobilis and were incorporated into expression vectors containing the PET operon (abstract; Figure 2).  One of the expression vectors contained a promoter and ribosome binding site from Lactococcus lactis (abstract).
Cai et al.-2009 describe an analysis of the genome sequence of Lactobacillus casei.  The genome of Lactobacillus casei ATCC334 was used as the basis for the analysis (abstract; page 241 under "Characterization of ATCC 334 Genome").
Cai et al.-2007 describe a genotypic and phenotypic characterization of Lactobacillus casei strains, including Lactobacillus casei strain 12A.
Lee describes the GroEL promoter for use in controlling the expression of ethanol-production-pathway enzymes (paragraph [0071]).
Schmitz et al. describe the DnaK promoter for use in controlling the expression of heterologous genes (paragraph [0115]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have introduced the genetic modifications taught by Hespell et al. into Lactobacillus casei strain 12A because Hespell et al. teach that the genus Lactobacillus, and thus any species of Lactobacillus, is suitable for such genetic modifications for making a recombinant bacterium to produce ethanol, Gold et al. have shown that Lactobacillus casei in particular is a suitable species for incorporation of genetic modifications for allowing ethanol production and Cai et al.-2007 disclose that strain 12A is an available strain of Lactobacillus casei.  With regard to the Lactobacillus casei GroEL or DnaK promoter, the use of such promoters in Lactobacillus casei for ethanol production would have been obvious because Hespell et al. teach that a variety of promoters may be used to direct expression of the alcohol dehydrogenase and pyruvate decarboxylase genes in a recombinant host cell, Gold et al. show the applicability of using an endogenous promoter from a lactic acid bacteria for directing the synthesis of an "ethanol production” gene, Lee and Schmitz et al. describe the GroEL promoter and DnaK promoter, respectively, as promoters applicable for regulating the expression of heterologous genes, and Cai et al.-2009 provide the appropriate sequence information to identify a GroEL or DnaK promoter from Lactobacillus casei.  With regard to the particular lactate dehydrogenase genes recited by Claims 4-6, Cai et al.-2009 provide the appropriate sequence information to identify all applicable such lactate dehydrogenase genes from Lactobacillus casei.  With respect to growth in the stationary phase, length of culture time and theoretical yield of ethanol, these parameters are regarded as obvious design choices for optimization for ethanol production.  Likewise for the reduction of pyruvate in the final composition comprising ethanol since pyruvate is known to be a precursor for ethanol production (see, for example, Figure 3 of Hespell et al.) and, therefore, one of skill in the art would be motivated to optimize the recombinant cell and culture conditions to increase the amount of ethanol produced while limiting the amount of pyruvate released by the cell.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hespell et al. (US Patent No. 6,280,986) in view of Gold et al. (Current Microbiology, 33: 256-260, 1996), Cai et al.-2009 (Genome Biology and Evolution, 1: 239-257, 2009), and Cai et al.-2007 (Microbiology, 153: 2655-2665, 2007); and Lee (US Publication No. 2010/0330639) or Schmitz et al. (US Publication No. 2006/0117401); and Viana et al. (Research in Microbiology, 156: 641-649, 2005).
Hespell et al., Gold et al., Cai et al.-2009, Cai et al.-2007, Lee and Schmitz et al. have been discussed above.  None of those references describes inactivating an endogenous gene of Lactobacillus casei encoding D-hydroxyisocaproate dehydrogenase.
Viana et al. describe that inactivating the gene for L-lactate dehydrogenase (ldhL) and D-hydroxyisocaproate dehydrogenase (hicD) attenuates the production of L-lactate and D-lactate, respectively, in Lactobacillus casei (abstract; Table 1).  Inactivation of ldhL was also shown to increase ethanol production. The effect of hicD inactivation on ethanol production was not measured.  Viana et al. indicate the likelihood of at least a second ldhL gene (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to inactivate any gene encoding lactate dehydrogenase activity or D-hydroxyisocaproate dehydrogenase activity in Lactobacillus casei for ethanol production because Viana et al. show the effectiveness of such gene inactivation in decreasing the diversion of pyruvate to lactate and one would therefore expect a higher pool of pyruvate available for conversion to ethanol, which is also shown by Viana et al.  Cai et al.-2009 provide the appropriate sequence information to identify all applicable such lactate dehydrogenase and D-hydroxyisocaproate dehydrogenase genes from Lactobacillus casei.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Publication No. 2021/0230643 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652